Exhibit 10.1

 

 

 

CREDIT AGREEMENT

by and among

CARRIER ENTERPRISE, LLC

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO BANK, N. A.

as Joint Lead Arranger, Joint Bookrunner and Administrative Agent

J.P. MORGAN SECURITIES, INC.

as Joint Lead Arranger and Joint Bookrunner

and

J.P. MORGAN CHASE BANK, N.A.

as Syndication Agent

Dated as of July 1, 2009

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of July 1, 2009, by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO BANK, N.A., a national banking association, and J.P. MORGAN
SECURITIES, INC., as joint lead arrangers and joint bookrunners (in such
capacity, together with their successors and assigns in such capacity,
collectively, the “Arrangers” and individually an “Arranger”), WELLS FARGO BANK,
N.A., a national banking association, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Administrative Agent”), J.P. MORGAN CHASE BANK, N.A., a national banking
association, as syndication agent (in such capacity, together with its
successors and assigns in such capacity, “Syndication Agent”; together with
Administrative Agent, collectively, the “Agents” and individually an “Agent”),
and CARRIER ENTERPRISE, LLC, a Delaware limited liability company formerly known
as Carrier Sales and Distribution, LLC (“Borrower”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies Administrative Agent that Borrower requests an amendment to any
covenant in Section 7 hereof to eliminate the effect of any Accounting Change
occurring after the Closing Date or in the application thereof on the operation
of such covenant (or if Administrative Agent notifies Borrower that the Required
Lenders request an amendment to any covenant in Section 7 hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant Accounting Change became effective, until either such notice
is withdrawn or such covenant is amended in a manner satisfactory to Borrower
and the Required Lenders. When used herein, the term “financial statements”
shall include the notes and schedules thereto. Whenever the term “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrower and its Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless



--------------------------------------------------------------------------------

otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein or in any other Loan Document shall be satisfied by
the transmission of a Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2 LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make advances (“Advances”) to Borrower in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to (i) the lesser of the Maximum Revolver Amount and the Borrowing Base at such
time minus (ii) the Letter of Credit Usage at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Administrative
Agent shall have the right, upon not less than 30 days prior written notice to
Borrower, to establish reserves against the Borrowing Base in such amounts, and
with respect to such matters (but not to include reserves with respect to Bank
Product Obligations), as Administrative Agent in its Permitted Discretion shall
deem necessary or appropriate, including reserves with respect to (i) sums that
Borrower or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, (ii) Collateral located at a third party
warehouse or premises leased by Borrower or its Subsidiaries and with respect to
which no Collateral Access Agreement is then in effect, and (iii) amounts owing
by Borrower or its Subsidiaries to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than a Permitted Lien), which
Lien or trust, in the Permitted Discretion of Administrative Agent, likely would
have a priority superior to Administrative Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Increases in Commitment.

(a) Revolver Increases. So long as no Default or Event of Default has occurred
and is continuing, from time to time after the Closing Date, Borrower may, upon
at least 45 days’ written notice to Administrative Agent, who shall promptly
notify the Lenders, propose to increase the aggregate Commitments by an
additional amount not to exceed, in the aggregate, $50,000,000 minus the sum of
all Commitment reductions made prior to such increase pursuant to Section 2.4(c)
(the amount of any such increase, the “Additional Commitment Amount”). Each
Lender shall have the right for a period of 30 days following receipt of such
notice to elect by written notice to Borrower and Administrative Agent to
increase its Commitment by a principal amount equal to its Pro Rata Share of the
Additional Commitment Amount. No Lender (or any successor thereto) shall have
any obligation to increase its Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Commitment shall be made in its sole discretion independently from any other
Lender.

(b) Additional Lenders. If any Lender shall not elect to increase its Commitment
pursuant to subsection (a) of this Section 2.2, then Borrower may, to the extent
necessary to increase the aggregate Commitments by the then unsubscribed
Additional Commitment Amount, designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Commitment and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
each Additional Lender must be an Eligible Transferee. The sum of the increases
in the Commitments of the existing Lenders plus the Commitments of the
Additional Lenders shall not in the aggregate exceed the Additional Commitment
Amount.

(c) Effectiveness of Increase. An increase in the aggregate amount of the
Commitments pursuant to this Section 2.2 shall become effective upon the receipt
by Administrative Agent of an agreement in form and substance reasonably
satisfactory to Administrative Agent signed by Borrower, by each Additional
Lender and by each other Lender whose Commitment is to be increased, setting
forth the new Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, and such legal opinions and other evidence
of appropriate corporate authorization on the part of Borrower with respect to
the increase in the aggregate Commitments and other documents with respect to
the increase in the Commitments as Administrative Agent may reasonably request.

(d) Prepayment of Outstanding Loans. Upon any increase in the aggregate
Commitments pursuant to this Section 2.2 that is not pro rata among all existing
Lenders, (i) within 5 Business Days in the case of any Advances then outstanding
as Base Rate Loans, and at the end of the then applicable Interest Period in the
case of any Advances then outstanding as LIBOR Rate Loans, Borrower shall prepay
such Advances in their entirety and, to the extent Borrower elects to do so and
subject to the conditions specified in Section 3, Borrower shall reborrow
Advances from the Lenders in proportion to their Pro Rata Share after giving
effect to such increase, until such time as all outstanding Advances are held by
the Lenders in such proportion and (ii) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit then
outstanding shall be deemed adjusted such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in the proportion its respective Commitment bears to the aggregate Commitments
after giving effect to such increase.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Base Rate Loan will be in amounts of at least
$500,000 and multiples of $100,000 in excess thereof, and each LIBOR Rate Loan
will be in amounts of at least $1,000,000 and multiples of $500,000 in excess
thereof. Each Borrowing shall be made by a written request by an Authorized
Person delivered to Administrative Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Administrative Agent no

 

- 3 -



--------------------------------------------------------------------------------

later than 12:00 noon (New York, New York time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Administrative Agent no later than
12:00 noon (New York, New York time) on the Business Day that is the requested
Funding Date. At Administrative Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Administrative
Agent telephonic notice of such request by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $15,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan”
and such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account no later than 2:00 p.m. (New York, New
York time) on such date. Each Swing Loan shall be deemed to be an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Administrative Agent’s Liens, constitute Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Administrative Agent shall notify the Lenders, not later than 1:00 p.m. (New
York, New York time) on the Funding Date applicable thereto, by telecopy,
telephone, or other similar form of transmission, of the requested Borrowing.
Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Administrative Agent in immediately available
funds, to the Administrative Agent’s Account, not later than 3:30 p.m. (New
York, New York time) on the Funding Date applicable thereto. After
Administrative Agent’s receipt of the proceeds of such Advances, Administrative
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Administrative Agent to the Designated Account no later than 4:00
p.m. (New York, New York time) on such date; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Administrative Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Administrative Agent has actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

- 4 -



--------------------------------------------------------------------------------

(ii) Unless Administrative Agent receives notice from a Lender prior to 1:30
p.m. (New York, New York time) on the date of a Borrowing, that such Lender will
not make available as and when required hereunder to Administrative Agent for
the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Administrative Agent may assume that each Lender has made or will
make such amount available to Administrative Agent in immediately available
funds on the Funding Date and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower on such
date a corresponding amount. If any Lender shall not have made its full amount
available to the Administrative Agent in immediately available funds and if
Administrative Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Administrative Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Administrative Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If such amount is
so made available, such payment to the Administrative Agent shall constitute
such Lender’s Advance on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent on
the Business Day following the Funding Date, Administrative Agent shall issue a
demand therefor to such Lender and if such Lender does not make such amount
available, then Administrative Agent will notify Borrower of such failure to
fund. Upon demand by Administrative Agent, Borrower shall pay such amount to
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing; provided, that, Borrower shall not be liable for any
Funding Losses resulting from any requirement that Borrower pay such amount to
Administrative Agent in accordance with the terms of this sentence. The failure
of any Lender to make any Advance on any Funding Date shall not relieve any
other Lender of any obligation hereunder to make an Advance on such Funding
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on any Funding Date.

(iii) Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Administrative Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Administrative Agent shall transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lender’s Advance
was funded by the other members of the Lender Group) or, if so directed by
Borrower and if no Default or Event of Default has occurred and is continuing
(and to the extent such Defaulting Lender’s Advance was not funded by the Lender
Group), retain same to be re-advanced to Borrower as if such Defaulting Lender
had made Advances to Borrower. Subject to the foregoing, Administrative Agent
may hold and, in its Permitted Discretion, re-lend to Borrower for the account
of such Defaulting Lender the amount of all such payments received and retained
by Administrative Agent for the account of such Defaulting Lender. Solely for
the purposes of voting or consenting to matters with respect to the Loan
Documents, such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Administrative Agent and Borrower shall
have waived such Defaulting Lender’s default in writing, or (z) the Defaulting
Lender makes its Pro Rata Share of the applicable Advance and pays to
Administrative Agent all amounts owing by Defaulting Lender in respect thereof.
The operation of this Section shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Administrative Agent or to the Lenders other than such
Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower at its option, upon written notice to Administrative
Agent, to arrange for a substitute

 

- 5 -



--------------------------------------------------------------------------------

Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Administrative Agent. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Letters of Credit) without any premium or penalty of
any kind whatsoever; provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement notwithstanding, the Administrative
Agent hereby is authorized by Borrower and the Lenders, from time to time in
Administrative Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrower on behalf of the
Lenders (in an aggregate amount for all such Advances taken together not
exceeding 10% of the Maximum Revolver Amount outstanding at any one time) that
Administrative Agent, in its Permitted Discretion deem necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”).

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Administrative Agent or Swing Lender, as applicable, and either
Administrative Agent or Swing Lender, as applicable, may, but are not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrower notwithstanding that an Overadvance exists or thereby would
be created, so long as (A) after giving effect to such Advances, the outstanding
Revolver Usage does not exceed the Borrowing Base by more than 10% of the
Maximum Revolver Amount, and (B) after giving effect to such Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Administrative Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Administrative Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Administrative Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders thereupon shall, together with Administrative Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding sentence. In
such circumstances, if any Lender objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. In any
event: (x) if any unintentional Overadvance remains outstanding for more than 30
days, unless otherwise agreed to by the Required Lenders, Borrower shall
immediately repay Advances in an amount sufficient to eliminate all such
unintentional Overadvances, and (y) after the date all such Overadvances have
been eliminated, there must be at least five consecutive days before intentional
Overadvances are made. The foregoing provisions are meant for the benefit of the
Lenders and Administrative Agent and are not meant for the benefit of Borrower,
which shall continue to be bound by the provisions of Section 2.5. Each Lender
shall be obligated to settle with Administrative Agent as provided in
Section 2.3(e) for the amount of

 

- 6 -



--------------------------------------------------------------------------------

such Lender’s Pro Rata Share of any unintentional Overadvances by Administrative
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to the Administrative Agent solely
for its own account. The Protective Advances and Overadvances shall be repayable
on demand, secured by Administrative Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The ability of Administrative Agent to make
Protective Advances is separate and distinct from its ability to make
Overadvances, and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Administrative Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Administrative Agent’s ability to
make Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Administrative Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Administrative
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Administrative Agent shall request settlement (“Settlement”) with the
Lenders twice each month (on the 15th day and last day of each month), or on a
more frequent basis if so determined by Administrative Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 12:00 noon (New York,
New York time) on the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Protective Advances for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Protective Advances) exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then the Administrative Agent shall, by no later than 3:30 p.m. (New York,
New York time) on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances), and (z) if a Lender’s balance of the Advances (including
Swing Loans and Protective Advances) is less than such Lender’s Pro Rata Share
of the Advances (including Swing Loans and Protective Advances) as of a
Settlement Date, such Lender shall no later than 3:30 p.m. (New York, New York
time) on the Settlement Date transfer in immediately available funds to
Administrative Agent’s Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Protective Advances). Such amounts made
available to Administrative Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such

 

- 7 -



--------------------------------------------------------------------------------

Swing Loans or Protective Advances representing Swing Lender’s Pro Rata Share
thereof, shall constitute Advances of such Lenders. If any such amount is not
made available to Administrative Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Administrative
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Administrative Agent shall, as part of the relevant Settlement,
apply to such balance the portion of payments actually received in good funds by
Administrative Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Administrative Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Administrative Agent or
Swing Lender, as applicable, any Collections or payments received by
Administrative Agent, that in accordance with the terms of this Agreement would
be applied to the reduction of the Advances, for application to the Protective
Advances or Swing Loans. Between Settlement Dates, Administrative Agent, to the
extent no Protective Advances or Swing Loans are outstanding, may pay over to
Swing Lender any Collections or payments received by Administrative Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to Swing Lender’s Pro Rata Share of the
Advances. If, as of any Settlement Date, Collections or payments of Borrower or
its Subsidiaries received since the then immediately preceding Settlement Date
have been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Administrative Agent for the accounts of the Lenders, and Administrative Agent
shall pay to the Lenders, to be applied to the outstanding Advances of such
Lenders, an amount such that each Lender shall, upon receipt of such amount,
have, as of such Settlement Date, its Pro Rata Share of the Advances. During the
period between Settlement Dates, Swing Lender with respect to Swing Loans,
Administrative Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Administrative Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Administrative Agent, or the Lenders, as applicable.

(f) Notation. Administrative Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Administrative Agent, and the interests therein of each Lender, from
time to time and such register shall, absent manifest error, conclusively be
presumed to be correct and accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

- 8 -



--------------------------------------------------------------------------------

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to the Administrative Agent’s Account for the account of the
Lender Group and shall be made in immediately available funds, no later than
2:00 p.m. (New York, New York time) on the date specified herein. Any payment
received by Administrative Agent later than 2:00 p.m. (New York, New York time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

(ii) Unless Administrative Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Administrative Agent may assume that
Borrower has made (or will make) such payment in full to Administrative Agent on
such date in immediately available funds and Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent Borrower does not make such payment in full to Administrative Agent
on the date when due, each Lender severally shall repay to Administrative Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for an Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Administrative Agent and all proceeds of Collateral received by
Administrative Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,

(B) second, to pay interest due in respect of all Protective Advances until paid
in full,

(C) third, to pay the principal of all Protective Advances until paid in full,

(D) fourth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(E) fifth, to pay any fees or premiums then due to Administrative Agent under
the Loan Documents until paid in full,

 

- 9 -



--------------------------------------------------------------------------------

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances) and the Swing Loans until paid in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to the
Issuing Lender as reimbursement for any unreimbursed Letter of Credit
Disbursements, and (iv) to Administrative Agent, to be held by Administrative
Agent, for the benefit of Issuing Lender (and for the ratable benefit of each of
the Lenders that have an obligation to pay to the Administrative Agent, for the
account of the Issuing Lender, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage,

(I) ninth, to pay any other Obligations (other than Bank Product Obligations),

(J) tenth, to Administrative Agent, to be held by Administrative Agent, for the
benefit of the Bank Product Providers, as cash collateral in an amount up to the
amount the Bank Product Providers reasonably determine to be the credit exposure
of Borrower and its Subsidiaries in respect of Bank Products, and

(K) eleventh, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Administrative Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Administrative Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash of
all amounts owing under the Loan Documents, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Reductions of Commitments. The Commitments shall terminate on the Maturity
Date. Borrower may reduce the Commitments to an amount not less than the greater
of $40,000,000 and the sum of (A) the Revolver Usage as of such date, plus
(B) the principal amount of all Advances not yet made as to which a request has
been given by Borrower under Section 2.3(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrower
pursuant to Section 2.11(a).

 

- 10 -



--------------------------------------------------------------------------------

Each such reduction shall be in an amount which is not less than $5,000,000,
shall be made by providing not less than 10 Business Days prior written notice
to Administrative Agent and shall be irrevocable. Once reduced, the Commitments
may not be increased. Each such reduction of the Commitments shall reduce the
Commitments of each Lender proportionately in accordance with its Pro Rata Share
thereof.

(d) Optional Prepayments.

(i) Base Rate Loans. Borrower may prepay the principal of any Base Rate Loan on
any Business Day with advance notice (which notice may be provided on the date
of prepayment, including by email or other electronic communication).
Prepayments of Base Rate Loans will be in amounts of at least $500,000 and
multiples of $100,000 in excess thereof.

(ii) LIBOR Rate Loans. Borrower may prepay the principal of any LIBOR Rate Loan
without penalty (but subject to the payment of any amounts due under
Section 2.12 in connection therewith) on three Business Days advance notice.
Prepayments of LIBOR loans will be in amounts of at least $1,000,000 and
multiples of $500,000 in excess thereof. All such prepayments will include
interest accrued to the prepayment date and will be accompanied by any amounts
due under Section 2.12.

(e) Mandatory Prepayments. If, at any time, (i) the Revolver Usage on such date
exceeds (ii) the Borrowing Base (such excess being referred to as the “Borrowing
Base Excess Amount”), then Borrower shall promptly, but in any event, within 1
Business Day, prepay the Obligations in accordance with Section 2.4(f) in an
aggregate amount equal to the Borrowing Base Excess Amount.

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(i) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Advances until paid
in full, and second, to cash collateralize the Letters of Credit in an amount
equal to 105% of the then extant Letter of Credit Usage, and (ii) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall promptly, but in any event, within
two Business Days of the initial occurrence of an Overadvance pay to
Administrative Agent, in cash, the amount of such excess, which amount shall be
used by Administrative Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b). Borrower promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full on
the Maturity Date or, if earlier, on the date on which the Obligations are
declared due and payable pursuant to the terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.

 

- 11 -



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. Borrower shall pay (i) Administrative Agent (for the
ratable benefit of the Lenders, subject to any agreements between Administrative
Agent and individual Lenders), Letter of Credit fees (in addition to the
charges, commissions, fees, and costs set forth in Section 2.11(e)) at a per
annum rate equal to the Daily Balance of the undrawn amount of all outstanding
Letters of Credit times the Applicable Margin with respect to LIBOR Rate Loans
as of each applicable date, such fees to be due and payable quarterly in arrears
on the first day of each January, April, July and October and on the Payoff
Date, and (ii) the Issuing Lender, for its own account, a fronting fee at the
rate of 0.125% per annum on the Daily Balance of the undrawn amount of all
outstanding Letters of Credit, such fronting fee to be due and payable quarterly
in arrears on the first day of each January, April, July and October and on the
Payoff Date.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.6(b),
Section 2.10 or Section 2.12(a), interest, Letter of Credit fees, all other fees
payable hereunder or under any of the other Loan Documents, and all costs,
expenses, and Lender Group Expenses payable hereunder or under any of the other
Loan Documents shall be due and payable, in arrears, on the first Business Day
of each month at any time that Obligations or Commitments are outstanding.
Borrower hereby authorizes Administrative Agent, from time to time with prior
notice to Borrower, to charge all interest, Letter of Credit fees, and all other
fees payable hereunder or under any of the other Loan Documents (in each case,
as and when due and payable), all costs, expenses, and Lender Group Expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (other than any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans. Any interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.

(e) Computation. All interest and fees (other than pursuant to Section 2.6(b))
chargeable under the Loan Documents shall be computed on the basis of a 365 day
year (or, in the case of LIBOR Rate Loans and fees pursuant to Section 2.6(b),
on the basis of a 360 day year), in each case, for the actual number of days
elapsed in the period during which the interest or fees accrue. In the event the
Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of

 

- 12 -



--------------------------------------------------------------------------------

competent jurisdiction shall, in a final determination, deem applicable.
Borrower and the Lender Group, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum as allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Administrative Agent
shall not be considered a payment on account unless such payment item is a wire
transfer (or other payment) of immediately available federal funds made to the
Administrative Agent’s Account or unless and until such payment item is honored
when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Administrative Agent only if it is received into the Administrative Agent’s
Account on a Business Day on or before 2:00 p.m. (New York, New York time). If
any payment item is received into Administrative Agent’s Account on a
non-Business Day or after 2:00 p.m. (New York, New York time) on a Business Day,
it shall be deemed to have been received by Administrative Agent as of the
opening of business on the immediately following Business Day

2.8 Designated Account. Administrative Agent is authorized to make the Advances,
and Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Administrative Agent or the
Lenders hereunder. Unless otherwise specified by Borrower to Administrative
Agent, any Advance or Swing Loan requested by Borrower and made by
Administrative Agent or the Lenders hereunder shall be made to the Designated
Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Administrative Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Administrative Agent, Swing Lender,
or the Lenders to Borrower or for Borrower’s account, the Letters of Credit
issued or made by Issuing Lender for Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Administrative Agent from Borrower or for
Borrower’s account. Administrative Agent shall render monthly statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to the Administrative Agent
written objection thereto describing the error or errors contained in any such
statements.

2.10 Fees. Borrower shall pay to Administrative Agent,

(a) for the account of the Agents (except as otherwise provided in the Fee
Letter), as and when due and payable under the terms of the Fee Letter, the fees
set forth therein; and

 

- 13 -



--------------------------------------------------------------------------------

(b) for the ratable account of the Lenders, on the first day of each January,
April, July and October and on the Payoff Date, an unused line fee in an amount
equal to 0.50% per annum times the result of (i) the Maximum Revolver Amount,
less (ii) the average Daily Balance of the Revolver Usage (other than
outstanding Swing Loans) during the immediately preceding quarter (or portion
thereof).

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer, as Issuing Lender’s agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit (which shall not be later than the Business Day
prior to the Maturity Date or, if earlier, one year from the date of issuance or
extension, in the case of standby Letters of Credit, and 120 days from the date
of issuance or extension, in the case of commercial/documentary Letters of
Credit), (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed,
or extended) as shall be necessary to prepare, amend, renew, or extend such
Letter of Credit. Borrower agrees that this Agreement (along with the terms of
the applicable application) will govern each Letter of Credit and its issuance.
The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

(ii) the Letter of Credit Usage would exceed $5,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrower shall pay to Administrative Agent an amount equal to
the

 

- 14 -



--------------------------------------------------------------------------------

applicable Letter of Credit Disbursement not later than 2:00 p.m., New York, New
York time, on the date that Borrower receives written or telephonic notice of
such Letter of Credit Disbursement if such notice is received prior to 12:00
noon, New York, New York time, or not later than 2:00 p.m., New York, New York
time, on the following Business Day, if such notice is received after 12:00
noon, New York, New York time, and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Administrative Agent of any payment from Borrower pursuant to this paragraph,
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender agrees to fund its Pro Rata Share of
any Advance deemed made pursuant to Section 2.11(a) on the same terms and
conditions as if Borrower had requested the amount thereof as an Advance and the
Administrative Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders, the Issuing Lender
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have purchased, a participation in each Letter of Credit issued by Issuing
Lender and each Reimbursement Undertaking, in an amount equal to its Pro Rata
Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Administrative Agent, for the account of the Issuing
Lender, such Lender’s Pro Rata Share of any Letter of Credit Disbursement made
by Issuing Lender or an Underlying Issuer under the applicable Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter
of Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender acknowledges and agrees that its obligation to deliver to Administrative
Agent, for the account of the Issuing Lender, an amount equal to its respective
Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Administrative Agent the amount of such
Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and
Administrative Agent (for the account of the Issuing Lender) shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the Defaulting Lender Rate until paid in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any loss, cost, expense, or liability,
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this

 

- 15 -



--------------------------------------------------------------------------------

interpretation may be different from Borrower’s own (so long as any such
regulations and interpretations are administered in good faith and without gross
negligence), and Borrower understands and agrees that none of the Issuing
Lender, the Lender Group, or any Underlying Issuer shall be liable for any
error, negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
understands that the Reimbursement Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrower against such Underlying Issuer. Borrower hereby agrees to
indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by them as a result of the
Issuing Lender’s indemnification of an Underlying Issuer; provided, however,
that Borrower shall not be obligated hereunder to indemnify for any such loss,
cost, expense, or liability resulting from the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred or charged (in each case, at the Issuing Lender’s customary rates
therefor) by the Issuing Lender relating to Underlying Letters of Credit shall
be Lender Group Expenses for purposes of this Agreement and shall be
reimbursable promptly, but in any event, within two Business Days by Borrower to
Administrative Agent for the account of the Issuing Lender, it being
acknowledged and agreed by Borrower that, the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Administrative Agent may, at any time
within a

 

- 16 -



--------------------------------------------------------------------------------

reasonable period after the additional cost is incurred or the amount received
is reduced, notify Borrower, and Borrower shall pay within 30 days after demand
therefor, such amounts as Administrative Agent may reasonably specify to be
necessary to compensate the Issuing Lender, any other member of the Lender
Group, or an Underlying Issuer for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, however, that Borrower shall not be required to provide any
compensation pursuant to this Section 2.12(f) for any such amounts incurred more
than 180 days prior to the date on which the demand for payment is first made to
Borrower; provided further, however, that if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Administrative Agent of any amount due pursuant to this
Section 2.12(f), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period; (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof; or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period with respect to a LIBOR Rate Loan, unless
Borrower properly has exercised the LIBOR Option with respect thereto or elected
to convert such LIBOR Rate Loan to a Base Rate Loan, such LIBOR Rate Loan
automatically shall be continued as or converted to a LIBOR Rate Loan with a one
month Interest Period. At any time that an Event of Default has occurred and is
continuing, unless Administrative Agent elects otherwise, Borrower no longer
shall have the option to request that Advances bear interest at a rate based
upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Administrative Agent prior to 12:00 noon (New York, New York time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Administrative Agent of a LIBOR Notice
received by Administrative Agent before the LIBOR Deadline, or by telephonic
notice received by Administrative Agent before the LIBOR Deadline (to be
confirmed by delivery to Administrative Agent of a LIBOR Notice received by
Administrative Agent prior to 5:00 p.m. (New York, New York time) on the same
day). Promptly upon its receipt of each such LIBOR Notice, Administrative Agent
shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Administrative Agent and the Lenders harmless against any loss, cost, or expense

 

- 17 -



--------------------------------------------------------------------------------

actually incurred by Administrative Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Administrative Agent or a Lender delivered
to Borrower setting forth in reasonable detail any amount or amounts that
Administrative Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrower shall pay such
amount to Administrative Agent or the Lender, as applicable, within 30 days of
the date of its receipt of such certificate. If a payment of a LIBOR Rate Loan
on a day other than the last day of the applicable Interest Period would result
in a Funding Loss, Administrative Agent may, in its sole discretion at the
request of Borrower, hold the amount of such payment as cash collateral in
support of the Obligations until the last day of such Interest Period and apply
such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Administrative Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that
Administrative Agent does not defer such application, Borrower shall be
obligated to pay any resulting Funding Losses.

(iii) Borrower shall have not more than six LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Administrative Agent of proceeds of Borrower’s and
its Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Administrative Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Administrative Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (but without duplication of any of Borrower’s obligations
under Section 16 and in any event excluding changes in the imposition of, or any
change in the rate of, income or similar taxes applicable to such Lender) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrower and Administrative Agent notice of such a
determination and adjustment and Administrative Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

 

- 18 -



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Administrative Agent, and Borrower and
Administrative Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Administrative Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and
Administrative Agent thereof. Following receipt of such notice, Borrower agrees
to pay such Lender on demand the amount of such reduction of return of capital
as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or

 

- 19 -



--------------------------------------------------------------------------------

assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(d)(i) or Section 2.13(a),
as applicable, may seek a substitute Lender reasonably acceptable to
Administrative Agent to purchase the Obligations owed to such Affected Lender
and such Affected Lender’s Commitments hereunder (a “Replacement Lender”), and
if such Replacement Lender agrees to such purchase, such Affected Lender shall
assign to the Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

 

3 CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender (including the Issuing Lender) to make its initial extension of
credit provided for hereunder is subject to the fulfillment, to the reasonable
satisfaction of Administrative Agent and each Lender of each of the conditions
precedent set forth on Schedule 3.1 (the making of such initial extension of
credit by a Lender being conclusively deemed to be its satisfaction or waiver of
the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder, including the issuance, amendment, renewal or
extension of any Letter of Credit) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrower and its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

(b) since March 31, 2009, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Change; and

(c) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on July 1, 2012 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.4 Effect of Maturity/Termination. On the Maturity Date or other termination of
the Commitments, (a) all commitments to provide additional credit hereunder
shall automatically be terminated, (b) all Obligations (other than contingent
reimbursement

 

- 20 -



--------------------------------------------------------------------------------

obligations of Borrower with respect to outstanding Letters of Credit and Bank
Product Obligations) immediately shall become due and payable without notice or
demand, and (c) Borrower shall provide (i) Letter of Credit Collateralization
with respect to all outstanding Letters of Credit, and (ii) Bank Product
Collateralization to the extent contemplated in the definition thereof and in
Section 17.5(c). No termination of the obligations of the Lender Group shall
relieve or discharge any Loan Party of its duties, Obligations, or covenants
hereunder or under any other Loan Document and Administrative Agent’s Liens in
the Collateral shall remain in effect until all Obligations (other than
contingent reimbursement obligations of Borrower with respect to Letters of
Credit and Bank Product Obligations) have been paid in full and Borrower has
provided all Letter of Credit Collateralization and Bank Product
Collateralization described above. When all of the Obligations (other than
contingent reimbursement obligations of Borrower with respect to Letters of
Credit and Bank Product Obligations) have been paid in full, the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, and Borrower has provided all Letter of Credit
Collateralization and Bank Product Collateralization described above,
Administrative Agent will, at Borrower’s sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Administrative
Agent’s Liens and all notices of security interests and liens previously filed
by Administrative Agent with respect to the Obligations.

3.5 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.5 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an immediate Event of Default).

3.6 Early Termination by Borrower. Borrower has the option, at any time upon 10
Business Days prior written notice to Administrative Agent, to terminate this
Agreement and the other Loan Documents and to terminate the Commitments
hereunder by paying to Administrative Agent the Obligations (including
(a) providing Letter of Credit Collateralization with respect to the then
outstanding Letters of Credit, and (b) providing Bank Product Collateralization
to the extent contemplated in the definition thereof and in Section 17.5(c)) in
full.

 

4 REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent, in each case, that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a

 

- 21 -



--------------------------------------------------------------------------------

Material Adverse Change, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
issued and outstanding membership interests of Borrower as of the Closing Date.
Other than as described on Schedule 4.1(b) or created pursuant to the Joint
Venture Documents, there are no subscriptions, options, warrants, or calls
relating to Borrower’s membership interests, including any right of conversion
or exchange under any outstanding security or other instrument. Other than as
created pursuant to the Joint Venture Documents, Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire any of
its membership interests or any security convertible into or exchangeable for
any of its membership interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11 or with respect
to other changes relating to the matters described in clauses (i) and (ii) below
that are not materially adverse to the interests of the Lenders), is a complete
and accurate list of the Loan Parties’ direct and indirect Subsidiaries,
showing: (i) the number of shares of each class of common and preferred Stock
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Borrower. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(c) or created pursuant to the Joint
Venture Documents, there are no subscriptions, options, warrants, or calls
relating to any shares of Borrower’s Subsidiaries’ capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument. Neither Borrower nor any of its Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Borrower’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 

- 22 -



--------------------------------------------------------------------------------

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Administrative Agent for filing or recordation, as of the Closing Date, except
to the extent that the failure to obtain any of the foregoing could not
reasonably be expected to cause, individually or in the aggregate, a Material
Adverse Change.

4.4 Binding Obligations; Perfected Liens.

(a) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto and this Agreement is, and each other Loan Document when
delivered hereunder will be, the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Administrative Agent’s Liens on the Collateral pursuant to the Loan
Documents which have been delivered hereunder are validly created and perfected
to the extent a security interest may be created pursuant to Article 9 of the
Code (subject to the filing of financing statements), and are first priority
Liens, subject only to Permitted Liens and the matters described in Schedule
3.5.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby (or, in the case of
financial statements with respect to periods prior to the Closing Date, as
disposed of pursuant to the Joint Venture Documents) and, except to the extent
the failure to obtain the same could not reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Change. All of such assets
are free and clear of Liens except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.15).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.6(c) (as such Schedule may be updated from time to time to reflect changes
permitted to be made under Section 6.5).

 

- 23 -



--------------------------------------------------------------------------------

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a description, with respect to each of the
actions, suits, or proceedings with asserted liabilities in excess of, or that
could reasonably be expected to result in liabilities in excess of, $2,000,000
that, as of the Closing Date, is pending or, to the best knowledge of Borrower,
threatened against a Loan Party or any of its Subsidiaries.

4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9 Financial Statements.

(a) As of the Closing Date, the financial statements relating to Comfort
Products Distributing LLC, a Delaware limited liability company (“Comfort
Products”), that have been delivered by Borrower to Administrative Agent are the
“Comfort Products Financial Statements” as defined in Section 4.09(a) of the
Joint Venture Agreement and (i) have been prepared from the books and records of
Comfort Products in accordance with GAAP consistently applied during the periods
covered thereby (except (A) as otherwise disclosed therein and (B) for failures
to be so prepared that would not result in an unfair presentation of the
financial position and the results of operations of Comfort Products) and
(ii) fairly present in all material respects the financial position and the
results of operations of Comfort Products as of the dates and during the periods
therein.

(b) As of the Closing Date, the financial statements relating to Borrower and
the Division Entities that have been delivered by Borrower to Administrative
Agent are the “Financial Statements” as defined in Section 3.08(a) of the Joint
Venture Agreement and (i) have been prepared from the books and records of the
Borrower and the Division Entities (except (A) as otherwise disclosed therein
and (B) for failures to be so prepared that would not result in an unfair
presentation of the financial position and the results of operations of the
Borrower and the Division Entities, in the aggregate, on the basis of
presentation outlined in the Financial Statements); (ii) have been prepared in
the manner set forth in Financial Statements; and (iii) fairly present in all
material respects the financial position and the results of operations of
Borrower and the Division Entities, in the aggregate, on the basis of
presentation outlined in the Financial Statements.

(c) All historical financial statements relating to the Loan Parties and their
Subsidiaries (except in all cases, the financial statements referenced in the
foregoing Sections 4.9(a) and 4.9(b)) that have been delivered by Borrower to
Administrative Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.

4.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

 

- 24 -



--------------------------------------------------------------------------------

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Change.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s knowledge, no Loan Party’s or its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or, to Borrower’s
knowledge, by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, where such
disposal, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, except
to the extent such violation would not reasonably be expected to be material to
the Borrower and its Subsidiaries, taken as a whole, (b) to Borrower’s
knowledge, no Loan Party’s or its Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.

4.13 Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.13 (as updated from time to time) is a true,
correct, and complete (in all material respects) listing of all material
trademarks, trade names, copyrights, patents, and licenses of Borrower or one of
its Subsidiaries registered with any Governmental Authority; provided, however,
that Borrower may amend Schedule 4.13 to add intellectual property acquired
after the Closing Date so long as such amendment occurs by written notice to
Administrative Agent at the time that Borrower provides its quarterly financial
statements pursuant to Section 5.1.

4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them, except
to the extent any impairment under such leases could not reasonably be expected
to cause, individually or in the aggregate, a Material Adverse Change.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of a Loan Party or its Subsidiaries in writing to Administrative
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Administrative Agent or any Lender will be, true and accurate, in all material
respects, on

 

- 25 -



--------------------------------------------------------------------------------

the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The Projections that
were most recently delivered to Administrative Agent (and were accepted by
Administrative Agent) prior to the Closing Date represent Borrower’s good faith
estimate as of the Closing Date of the Loan Parties’ and their Subsidiaries
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable as of the Closing Date (it being
understood that such Projections are subject to uncertainties and contingencies
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized). As of the date
on which any other Projections are delivered to Administrative Agent, such
additional Projections represent Borrower’s good faith estimate of the Loan
Parties’ and their Subsidiaries future performance for the periods covered
thereby based upon assumptions believed by Borrower to be reasonable at the time
of the delivery thereof to Administrative Agent (it being understood that such
Projections are subject to uncertainties and contingencies which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized).

4.17 Material Contracts. Set forth on Schedule 4.17 is a list of the Material
Contracts of each Loan Party and its Subsidiaries as of the Closing Date. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change, each Material Contract
(other than those that have expired at the end of their normal terms, including
those entered into or amended after the Closing Date) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Subsidiary and, to Borrower’s knowledge, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
material Indebtedness of each Loan Party and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness as of the Closing Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5 or not
material to Borrower and its Subsidiaries, taken as a whole, all tax returns and
reports of each Loan Party and its Subsidiaries required to be filed by any of
them have been timely filed, and all taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon a Loan
Party and its Subsidiaries and upon their respective assets, income, businesses
and franchises that are due and payable have been paid when due and payable.
Each Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. No Loan Party nor
any of its Subsidiaries has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the IRC or within the meaning of

 

- 26 -



--------------------------------------------------------------------------------

Section 6111(c) or Section 6111(d) of the IRC as in effect immediately prior to
the enactment of the American Jobs Creation Act of 2004, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as would not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Change.

4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

4.24 Employee and Labor Matters. Except as such could not reasonably be expected
to cause, individually or in the aggregate, a Material Adverse Change, there is
(i) no unfair labor practice complaint pending or, to the knowledge of Borrower,
threatened in writing against Borrower or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or, to
the knowledge of the Borrower, threatened in writing against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement or
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the knowledge of the Borrower, threatened in writing against
Borrower or its Subsidiaries.

4.25 Joint Venture Documents.

(a) Borrower has delivered to Administrative Agent a complete and correct copy
of the Joint Venture Documents, including all schedules and exhibits thereto.

(b) As of the Closing Date, the Joint Venture Transaction has been consummated
in all material respects in accordance with the Joint Venture Documents and all
applicable laws. As of the Closing Date, all requisite approvals by Governmental
Authorities having jurisdiction over Borrower and its Affiliates with respect to
the Joint Venture Transaction have been obtained (including filings or approvals
required under the Hart-Scott-Rodino Antitrust Improvements Act), except for any
approval the failure to obtain could not reasonably be expected to be materially
adverse to the interests of the Lenders. As of the Closing Date, after giving
effect to the transactions contemplated by the Joint Venture Documents, Borrower
will have good title to the Joint Venture Assets, except to the extent the
failure to obtain the same could not reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Change. All of such Joint
Venture Assets are free and clear of Liens except for Permitted Liens.

 

- 27 -



--------------------------------------------------------------------------------

5 AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties shall and shall cause
each of their Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Administrative Agent
each of the financial statements, reports, and other items set forth on Schedule
5.1 at the times specified therein. In addition, Borrower agrees that no
Subsidiary of a Loan Party will have a fiscal year different from that of
Borrower. In addition, Borrower agrees to maintain a system of accounting that
enables Borrower to produce financial statements in accordance with GAAP.

5.2 Collateral Reporting. Provide Administrative Agent with each of the reports
set forth on Schedule 5.2 at the times specified therein.

5.3 Existence. Except as otherwise permitted under Section 6.3 at all times
maintain and preserve in full force and effect its existence and except to the
extent that the failure to maintain and preserve the same could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change, all rights and franchises, licenses and permits material to its
business.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary in the proper conduct of its business in good working order and
condition, ordinary wear, tear and casualty, and Permitted Dispositions,
excepted, and comply with the material provisions of all material leases to
which it is a party as lessee so as to prevent the loss or forfeiture thereof,
unless such provisions are the subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Loan Party or its Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Administrative Agent with
proof reasonably satisfactory to Administrative Agent indicating that Borrower
and its Subsidiaries have made such payments or deposits.

5.6 Insurance. At Borrower’s expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrower also shall maintain (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Administrative Agent and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located. All property insurance policies covering the
Collateral are to be made payable to

 

- 28 -



--------------------------------------------------------------------------------

Administrative Agent, as its interests may appear, in case of loss, pursuant to
a standard loss payable endorsement with a standard non contributory “lender” or
“secured party” clause and are to contain such other provisions as
Administrative Agent may reasonably require to fully protect its interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to
Administrative Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Administrative Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Administrative Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such insurance, Administrative Agent
may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Administrative Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims, and will give notice to Borrower if Administrative Agent
has done so. Borrower shall give Administrative Agent prompt notice of any loss
exceeding $3,000,000 covered by its casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall have the sole right to file claims under any property
insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7 Inspection. Permit Administrative Agent and/or any Lender, and each of their
respective duly authorized representatives or agents, to visit any of its
properties and inspect and audit any of its assets or books and records, to
conduct appraisals, to examine and make copies of its books and records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers and employees at such reasonable times and intervals as
Administrative Agent and/or any Lender may designate and, so long as no Event of
Default exists, with reasonable prior notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9 Environmental.

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) comply with Environmental Laws except to the extent that non-compliance
therewith, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change,

(c) promptly notify Administrative Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required by applicable Environmental Law to abate said release or
otherwise to come into compliance with applicable Environmental Law, to the
extent failure to so comply could reasonably be expected to result in a Material
Adverse Change, and

(d) promptly, but in any event within 30 days of its receipt thereof, provide
Administrative Agent with written notice of any of the following: (i) written
notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be

 

- 29 -



--------------------------------------------------------------------------------

filed against Borrower or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order issued pursuant to any
applicable Environmental Law which could reasonably be expected to result in a
Material Adverse Change.

5.10 Disclosure Updates. Promptly and in no event later than 30 days after
obtaining knowledge thereof, notify Administrative Agent if any written
information, exhibit, or report furnished to the Lender Group contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Loan Party shall (a) within 30 days of such formation or
acquisition cause any such new Subsidiary to provide to Administrative Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Administrative Agent (including being
sufficient to grant Administrative Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Administrative Agent
with respect to any Subsidiary of Borrower that is a Foreign Subsidiary,
(b) within 30 days of such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion) provide to
Administrative Agent a pledge agreement and appropriate certificates and powers
or financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Subsidiary reasonably satisfactory to Administrative Agent;
provided that only 65% of the total outstanding voting Stock of any first tier
Subsidiary of Borrower that is a Foreign Subsidiary and none of the total
outstanding voting Stock of any other Subsidiary of such Foreign Subsidiary
shall be required to be pledged, and (c) within 30 days of such formation or
acquisition (or such later date as permitted by Administrative Agent in its sole
discretion) provide to Administrative Agent all other documentation, including
one or more opinions of counsel reasonably satisfactory to Administrative Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall be a Loan
Document.

5.12 Further Assurances. At any time upon the reasonable request of
Administrative Agent, execute or deliver to Administrative Agent any and all
financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, opinions of counsel, and all
other documents (collectively, the “Additional Documents”) that Administrative
Agent may reasonably request in form and substance reasonably satisfactory to
Administrative Agent, to create, perfect, and continue perfected or to better
perfect Administrative Agent’s Liens in all of the personal property of Borrower
and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Borrower that is a
Foreign Subsidiary. To the maximum extent permitted by applicable law, Borrower
authorizes Administrative Agent to execute any such Additional Documents in the
applicable Loan Party’s or its Subsidiary’s name, as applicable, and authorizes
Administrative Agent to file such executed Additional Documents in any
appropriate filing office; provided, that Administrative Agent shall provide
Borrower with prompt notice if Administrative Agent has done so. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as Administrative Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the personal property of Borrower and its Subsidiaries and
all of the outstanding capital Stock of Borrower’s Subsidiaries (subject to
limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).

 

- 30 -



--------------------------------------------------------------------------------

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Administrative Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Administrative Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of
Borrower and its Subsidiaries and the projections presented for the current
fiscal year of Borrower.

5.14 Material Contracts. Contemporaneously with the delivery of (a) each
Compliance Certificate pursuant hereto, provide Administrative Agent with copies
of (i) each Material Contract of the type described in clause (b) of the
definition of “Material Contract” entered into since the delivery of the
previous Compliance Certificate, and (ii) each material amendment or
modification of any such Material Contract entered into since the delivery of
the previous Compliance Certificate, and (b) each Compliance Certificate
pursuant hereto with respect to the fiscal year end of Borrower, provide
Administrative Agent with copies of (i) each Material Contract of the type
described in clause (a) of the definition of “Material Contract” entered into
since the delivery of the previous fiscal year end Compliance Certificate, and
(ii) each material amendment or modification of any such Material Contract
entered into since the delivery of the previous fiscal year end Compliance
Certificate.

5.15 Location of Inventory and Equipment. Keep each Loan Parties’ and its
Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out for
repair) only at locations previously disclosed in writing to Administrative
Agent and their chief executive offices only at the locations identified on
Schedule 4.6(b); provided, however, that Borrower may amend Schedule 4.6(b) so
long as such amendment occurs by written notice to Administrative Agent not less
than 10 days prior to the date on which such chief executive office is relocated
and so long as such new location is within the continental United States, and so
long as, at the time of such written notification, Borrower provides
Administrative Agent a Collateral Access Agreement with respect thereto.

 

6 NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens. Nothing contained in this Section or elsewhere in this Agreement shall
restrict Borrower or any of its Subsidiaries from taking actions in the ordinary
course of their business to protect their rights under applicable mechanic’s and
materialmen’s, supplier, and other similar Lien statutes and laws with respect
to Inventory sold by Borrower and its Subsidiaries to customers and the
resulting Accounts.

 

- 31 -



--------------------------------------------------------------------------------

6.3 Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties or between a Loan Party
and a Subsidiary of any Loan Party, provided that (A) Borrower must be the
surviving entity of any such merger to which it is a party and (B) any Loan
Party (other than Borrower) must be the surviving entity of any such merger to
which it is a party, and (ii) any merger between Subsidiaries of Borrower that
are not Loan Parties,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
Subsidiaries so long as all of the assets (including any interest in any Stock)
of such liquidating or dissolving Loan Party or Subsidiary are transferred to a
Loan Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Borrower that is not a Loan Party (other than any
such Subsidiary the Stock of which (or any portion thereof) is subject to a Lien
in favor of Administrative Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Borrower
that is not liquidating or dissolving, or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 and 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s or its Subsidiaries assets.

6.5 Change of Name. Change Borrower’s or any of other Loan Parties’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any other Loan Party may change
its name upon at least 10 days prior written notice to Administrative Agent of
such change.

6.6 Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than of the
type conducted by Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions.

(b) Directly or indirectly, amend, modify, change or waive any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Permitted Indebtedness so long as such Indebtedness continues to qualify as
Permitted Indebtedness hereunder,

 

- 32 -



--------------------------------------------------------------------------------

(ii) any Material Contract except to the extent that such amendment,
modification, change or waiver could not, in the aggregate, reasonably be
expected to result in a Material Adverse Change, or

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Distributions. Make any Restricted Distribution, except for
Permitted Distributions.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP or in connection
with the Initial Accounting Changes).

6.11 Investments. Except for Permitted Investments, directly or indirectly make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment. Without limitation of the
foregoing, but subject to the post-closing period provided to Borrower pursuant
to the terms of Schedule 3.5, (a) Borrower and the other Loan Parties shall not
have Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts, unless Borrower or the
other Loan Party, as applicable, and the applicable bank or securities
intermediary, have entered into Control Agreements with Administrative Agent
governing such Permitted Investments in order to perfect (and further establish)
Administrative Agent’s Liens in such Permitted Investments, and (b) Borrower
shall not and shall not permit any other Loan Party to establish or maintain any
Deposit Account or Securities Account unless Administrative Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account; provided, however, that no Control Agreement shall be required with
respect to (i) an aggregate amount of not more than $1,000,000 at any one time,
in the case of Borrower and the other Loan Parties, on deposit in Deposit
Accounts and Securities Accounts, (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Borrower’s or its Subsidiaries’ employees,
and (iii) Deposit Accounts maintained with Wells Fargo (so long as Wells Fargo
serves as Administrative Agent) or J.P Morgan Chase Bank, N.A. (so long as J.P.
Morgan Chase Bank, N.A. is a Lender hereunder).

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions are no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate; provided, that this Section 6.12 is not
intended to, and shall not, preclude or impair any transaction or series of
related transactions entered between Borrower, on the one hand, and any of its
Subsidiaries, on the other hand, or between any Subsidiaries of Borrower, in
each case in the ordinary course of business,

(b) so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors of Borrower,

 

- 33 -



--------------------------------------------------------------------------------

(c) so long as it has been approved by Borrower’s Board of Directors, the
payment of reasonable fees, compensation, or employee benefit arrangements to
employees, officers, and outside directors of Borrower in the ordinary course of
business,

(d) transactions permitted by Section 6.3, 6.9 or 6.11, any Permitted
Intercompany Advance, and

(e) the Affiliate transactions expressly contemplated by the Joint Venture
Documents.

6.13 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes,
including for working capital, Permitted Acquisition funding, and general
corporate purposes.

 

7 FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:

(a) Interest Coverage Ratio. Have an Interest Coverage Ratio of at least 3.00 to
1.00, measured on a fiscal quarter-end basis.

(b) Leverage Ratio. Have a Leverage Ratio of not more than 3.00 to 1.00,
measured on a fiscal quarter-end basis.

(c) Capital Expenditures. Make Capital Expenditures in any fiscal year in an
amount less than or equal to, but not greater than, $15,000,000.

 

8 EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2 If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.5, 5.1 (solely regarding the delivery of annual and quarterly
financial statements and Compliance Certificates), 5.3 (solely if Borrower is
not in good standing in its jurisdiction of organization, unless, in the case of
any involuntary administrative dissolution of Borrower, such failure to
preserve, renew or maintain its legal existence is remedied within 10 days after
Borrower becomes aware of such failure, provided, that until Borrower’s legal
existence is lawfully reinstated by the appropriate Governmental Authority, the
Lenders or the Issuing

 

- 34 -



--------------------------------------------------------------------------------

Lender, as applicable, may withhold any further Borrowing or issuance of any
additional Letter of Credit), 5.7 (solely if Borrower refuses to allow
Administrative Agent or its representatives or agents to visit Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower’s affairs, finances, and accounts
with officers and employees of Borrower), 5.10, or 5.11 of this Agreement,
(ii) Sections 6.1 through 6.13 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in
Sections 5.2 and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Administrative Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by
Administrative Agent;

8.3. If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $5,000,000 or more (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order or award during which (1) the same is not discharged, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

8.6 If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs, except to the extent that any such court action
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Change;

8.7 If there is a default in one or more agreements to which a Loan Party or any
of its Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $5,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;

 

- 35 -



--------------------------------------------------------------------------------

8.8 If (a) the Primary Carrier Distribution Agreement terminates, expires or no
longer is in full force and effect for any reason, unless replaced with a new
distribution agreement covering the same or, in the aggregate, no less than
reasonably equivalent markets and on terms that, in the aggregate, are not
substantially less favorable to Borrower, (b) any other Carrier Distribution
Agreement terminates, expires or no longer is in full force and effect for any
reason and such termination, expiration or lack of effectiveness could
reasonably be expected to result in a Material Adverse Change or be materially
adverse to the interests of the Lenders, or (c) there is a default by any party
to any Material Contract to which a Loan Party is a party and such default could
reasonably be expected to result in a Material Adverse Change or be materially
adverse to the interests of the Lenders;

8.9 If any representation or warranty made or deemed made by or on behalf of
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to Administrative Agent or the
Lenders by any Loan Party or any representative of any Loan Party pursuant to or
in connection with this Agreement or any other Loan Document shall prove to be
incorrect in any material respect when made or deemed made or submitted;

8.10 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, except with respect to
termination by operation of law regarding any merger, consolidation,
reorganization, or other similar matter permitted under this Agreement;

8.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $5,000,000, or (c) as the result
of an action or failure to act on the part of Administrative Agent; or

8.12 The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Administrative Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document.

8.13 If the Carrier Access Agreement shall for any reason cease to be in full
force and effect, except to the extent that Borrower has made other arrangements
reasonably satisfactory to Administrative Agent to provide Administrative Agent
with access to the books, records, computers and other information relating to
Borrower’s Accounts as Administrative Agent may reasonably require.

 

9 RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Administrative Agent may, and, at the instruction of the
Required Lenders, shall, in each case by written notice to Borrower and in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following on
behalf of the Lender Group:

(a) declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and

 

- 36 -



--------------------------------------------------------------------------------

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with any obligation of any Lender hereunder
to make Advances and the obligation of the Issuing Lender to issue Letters of
Credit.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10 WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Administrative Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with

 

- 37 -



--------------------------------------------------------------------------------

the terms of the Loan Documents (other than disputes solely between the
Lenders), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON
(OTHER THAN ANY SUCH ACT OR OMISSION ARISING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON).

 

11 NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower, Administrative Agent or any Lender, as the case may be,
they shall be sent to the respective address set forth below:

 

If to Borrower:    Carrier Enterprise, LLC    c/o Watsco, Inc.    2665 S.
Bayshore Drive, Suite 901    Coconut Grove, FL 33133    Attn: Ana M. Menendez   
Fax: 305-858-6898 with copies to:    Moore & Van Allen PLLC    100 North Tryon
Street, Suite 4700    Charlotte, NC 28202-4003    Attn: Stephen D. Hope, Esq.   
Fax: 704-378-2036 If to Administrative Agent:    Wells Fargo Bank, N.A.    401
E. Jackson Street    Suite 1450    Tampa, Florida 33602    Attn: Edward Wooten
   Fax No.: 813-202-7201

 

- 38 -



--------------------------------------------------------------------------------

with copies to:    Greenberg Traurig LLP    3290 Northside Parkway, Suite 400   
Atlanta, Georgia 30327    Attn: Michael Leveille, Esq.    Fax No.: 678-553-7315
If to any Lender:    To its address set forth on Schedule 11

Any party hereto may change the address at which they are to receive notices
hereunder by notice in writing in the foregoing manner given to the other
parties hereto. All notices or demands sent in accordance with this Section 11
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS

 

- 39 -



--------------------------------------------------------------------------------

CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER
OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, and (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender, and with the prior written consent of Administrative
Agent, which consent of Administrative Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees so long
as such prospective assignee is an Eligible Transferee (each, an “Assignee”;
provided, however, that no Loan Party or Affiliate of a Loan Party shall be
permitted to become an Assignee) all or any portion of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by
Administrative Agent) of $5,000,000 (except such minimum amount shall not apply
to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrower and Administrative Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Administrative Agent by
such Lender and the Assignee, (ii) such Lender and its Assignee have delivered
to Borrower and Administrative Agent an Assignment and Acceptance and
Administrative Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by Administrative
Agent, the assigning Lender or Assignee has paid to Administrative Agent for
Administrative Agent’s separate account a processing fee in the amount of
$3,500.

(b) From and after the date that Administrative Agent notifies the assigning
Lender (with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a).

 

- 40 -



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Administrative
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Administrative Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Administrative Agent, by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Administrative Agent’s receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with the Originating Lender in connection with the Originating Lender’s rights
and obligations under this Agreement and the other Loan Documents, (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has the right to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender, or (E) change the amount or due
dates of scheduled principal repayments or prepayments or premiums, and (v) all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing

 

- 41 -



--------------------------------------------------------------------------------

under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. The rights
of any Participant only shall be derivative through the Originating Lender with
whom such Participant participates and no Participant shall have any rights
under this Agreement or the other Loan Documents or any direct rights as to the
other Lenders, Administrative Agent, Borrower, the Collections of Borrower or
its Subsidiaries, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.

 

14 AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Administrative Agent at the written request of the
Required Lenders) and Borrower and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and Borrower, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

- 42 -



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Administrative Agent’s
Lien in and to any of the Collateral,

(vi) change the definition of “Required Lenders” or “Pro Rata Share”,

(vii) contractually subordinate any of Administrative Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

(x) amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party
to be permitted to become an Assignee, or

(xi) change the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts and Eligible Inventory) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrower based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount.

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Administrative Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Administrative Agent, or any other rights or duties of
Administrative Agent under this Agreement or the other Loan Documents, without
the written consent of Administrative Agent, Borrower, and the Required Lenders.

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Administrative Agent, Borrower, and the Required Lenders.

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender,
Administrative Agent, Borrower, and the Required Lenders.

 

- 43 -



--------------------------------------------------------------------------------

(e) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to the
Arrangers, or any other rights or duties of the Arrangers under this Agreement
or the other Loan Documents, without the written consent of the Arrangers,
Administrative Agent, Borrower, and the Required Lenders.

(f) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to the
Syndication Agent, or any other rights or duties of the Syndication Agent under
this Agreement or the other Loan Documents, without the written consent of the
Syndication Agent, Administrative Agent, Borrower, and the Required Lenders.

(g) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders and if such action has received the consent, authorization, or agreement
of the Required Lenders but not all of the Lenders or (ii) any Lender makes a
claim for compensation under Section 16, then Borrower or Administrative Agent,
upon at least 5 Business Days prior irrevocable notice, may permanently replace
any Lender (a “Holdout Lender”) that failed to give its consent, authorization,
or agreement or made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender or Tax Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than 15 Business Days after the
date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Letters of
Credit) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Assignment and Acceptance.
The replacement of any Holdout Lender shall be made in accordance with the terms
of Section 13.1. Until such time as the Replacement Lenders shall have acquired
all of the Obligations, the Commitments, and the other rights and obligations of
the Holdout Lender hereunder and under the other Loan Documents, the Holdout
Lender shall remain obligated to make the Holdout Lender’s Pro Rata Share of
Advances and to purchase a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of such Letters of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Administrative Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Administrative Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by
Administrative Agent or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated. No waiver by Administrative
Agent or any Lender on any occasion shall affect or diminish Administrative
Agent’s and each Lender’s rights thereafter to require strict performance by
Borrower of any provision of this Agreement. Administrative Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Administrative
Agent or any Lender may have.

 

- 44 -



--------------------------------------------------------------------------------

15 AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
designates and appoints Administrative Agent as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Administrative Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Administrative
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Administrative Agent agrees to
act as such on the express conditions contained in this Section 15. Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent; it being expressly
understood and agreed that the use of the word “Administrative Agent” is for
convenience only, that Wells Fargo is merely the representative of the Lenders,
and only has the contractual duties set forth herein. Except as expressly
otherwise provided in this Agreement, Administrative Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions that
Administrative Agent expressly is entitled to take or assert under or pursuant
to this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Administrative Agent, Lenders agree that Administrative
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of Borrower and its Subsidiaries,
and related matters, (b) execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Administrative Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrower and its Subsidiaries,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Administrative Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

15.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney in fact that it
selects as long as such selection was made without gross negligence or willful
misconduct.

15.3 Liability of Administrative Agent. None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any

 

- 45 -



--------------------------------------------------------------------------------

recital, statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Borrower or its Subsidiaries.

15.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrower or counsel
to any Lender), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless Administrative Agent shall first receive such advice or concurrence of
the Lenders as it deems appropriate and until such instructions are received,
Administrative Agent shall act, or refrain from acting, as it deems advisable.
If Administrative Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the requisite Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

15.5 Notice of Default or Event of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Administrative Agent for the account
of the Lenders and, except with respect to Events of Default of which
Administrative Agent has actual knowledge, unless Administrative Agent shall
have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Administrative Agent promptly will notify the
Lenders of its receipt of any such notice or of any Event of Default of which
Administrative Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Administrative Agent of such Event of Default. Each Lender shall be
solely responsible for giving any notices to its Participants, if any. Subject
to Section 15.4, Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereinafter taken, including any review of the affairs of
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by Agent-Related Person to any Lender. Each Lender
represents to Administrative Agent that it has, independently and without
reliance upon Agent-Related Person and based on

 

- 46 -



--------------------------------------------------------------------------------

such due diligence, documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon Agent-Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower or any other Person party to a Loan
Document. Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Administrative Agent, Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Administrative Agent
does not have any duty or responsibility, either initially or on a continuing
basis (except to the extent, if any, that is expressly specified herein) to
provide such Lender with any credit or other information with respect to
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into
Administrative Agent’s or its Affiliates’ or representatives’ possession before
or after the date on which such Lender became a party to this Agreement.

15.7 Costs and Expenses; Indemnification. Administrative Agent may incur and pay
Lender Group Expenses to the extent Administrative Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
reasonable attorneys fees and expenses, reasonable fees and expenses of
financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrower is obligated to reimburse Administrative Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.
Administrative Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrower and its Subsidiaries received by
Administrative Agent to reimburse Administrative Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Administrative Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Administrative Agent such Lender’s Pro Rata Share thereof.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Administrative Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Administrative
Agent.

 

- 47 -



--------------------------------------------------------------------------------

15.8 Administrative Agent in Individual Capacity. Wells Fargo and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in, and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Wells Fargo were not Administrative Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, Wells
Fargo or its Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Administrative Agent will use its
reasonable best efforts to obtain), Administrative Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

15.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days prior written notice to the Lenders (unless
such notice is waived by the Required Lenders) and Borrower (unless such notice
is waived by Borrower). If Administrative Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor
Administrative Agent for the Lenders. If, at the time that Administrative
Agent’s resignation is effective, it is acting as the Issuing Lender or the
Swing Lender, such resignation shall also operate to effectuate its resignation
as the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit
or make Swing Loans. If no successor Administrative Agent is appointed prior to
the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with the Lenders and Borrower, a successor
Administrative Agent. If Administrative Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Administrative Agent
with a successor Administrative Agent from among the Lenders with (so long as no
Event of Default has occurred and is continuing) the consent of Borrower (such
consent not to be unreasonably withheld, delayed, or conditioned). In any such
event, upon the acceptance of its appointment as successor Administrative Agent
hereunder, such successor Administrative Agent shall succeed to all the rights,
powers, and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor Administrative Agent and the
retiring Administrative Agent’s appointment, powers, and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement. If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the Lenders
appoint a successor Administrative Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the

 

- 48 -



--------------------------------------------------------------------------------

Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Administrative Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Administrative Agent that the sale or disposition is permitted
under Section 6.4 or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time Administrative Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to Borrower or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement. The Lenders hereby irrevocably authorize Administrative Agent,
based upon the instruction of the Required Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted by Administrative Agent under
the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, or at any other sale or
foreclosure conducted by Administrative Agent (whether by judicial action or
otherwise) in accordance with applicable law. Except as provided above,
Administrative Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Administrative Agent or
Borrower at any time, the Lenders will confirm in writing Administrative Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.11; provided, however, that (1) Administrative Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Administrative Agent’s opinion, would expose Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Lien without recourse, representation, or warranty, and
(2) such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of Borrower in respect of) all interests retained by Borrower,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. The Lenders further hereby irrevocably authorize
Administrative Agent, at its option and in its sole discretion, to subordinate
any Lien granted to or held by Administrative Agent under any Loan Document to
the holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.

(b) Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion given Administrative Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that
Administrative Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.

 

- 49 -



--------------------------------------------------------------------------------

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Administrative Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Administrative Agent, set off
against the Obligations (other than Bank Product Obligations), any amounts owing
by such Lender to Borrower or its Subsidiaries or any deposit accounts of
Borrower or its Subsidiaries now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Administrative Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations (other than Bank Product Obligations), except
for any such proceeds or payments received by such Lender from Administrative
Agent pursuant to the terms of this Agreement, or (ii) payments from
Administrative Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Administrative Agent, such Lender promptly shall (A) turn the
same over to Administrative Agent, in kind, and with such endorsements as may be
required to negotiate the same to Administrative Agent, or in immediately
available funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (B) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that to the extent
that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

15.13 Agency for Perfection. Administrative Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.

15.14 Payments by Administrative Agent to the Lenders. All payments to be made
by Administrative Agent to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Administrative Agent.
Concurrently with each such payment, Administrative Agent shall identify whether
such payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Administrative Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Administrative Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

 

- 50 -



--------------------------------------------------------------------------------

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.

By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or its Subsidiaries (each a “Report” and
collectively, “Reports”) prepared by or at the request of Administrative Agent,
and Administrative Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower’s and its
Subsidiaries’ books and records, as well as on representations of Borrower’s
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrower, and (ii) to pay and protect, and indemnify,
defend and hold Administrative Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, reasonable attorneys fees and
costs) incurred by Administrative Agent and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (w) any Lender may from time to time request of
Administrative Agent in writing that Administrative Agent provide to such Lender
a copy of any report or document provided by Borrower or its Subsidiaries to
Administrative Agent that has not been contemporaneously provided by Borrower or
such Subsidiary to such Lender, and, upon receipt of such request,
Administrative Agent promptly shall provide a copy of same to such Lender,
(x) to the extent that Administrative Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request
Administrative Agent to exercise such right as specified in such Lender’s notice
to Administrative Agent, whereupon Administrative Agent promptly shall request
of Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Borrower or such Subsidiary,
Administrative Agent promptly shall provide a copy of same to such Lender,
(y) to the extent that Administrative Agent is entitled, under Section 5.7, to
conduct a field examination or inspection at Borrower’s expense and
Administrative Agent has not done so during the previous 12 month period, any
Lender may, from time to time, reasonably request Administrative Agent to
exercise such right as specified in such Lender’s notice to Administrative
Agent, whereupon Administrative Agent promptly shall exercise such right, and
(z) any time that Administrative Agent renders to Borrower a statement regarding
the Loan Account, Administrative Agent shall send a copy of such statement to
each Lender.

 

- 51 -



--------------------------------------------------------------------------------

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Administrative Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Administrative Agent (if
any) to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

15.18 Syndication Agent and Arrangers. Except as otherwise set forth herein, the
Syndication Agent and Arrangers shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement (or any other Loan
Document) other than those applicable to all Lenders as such. Without limiting
the foregoing, the Syndication Agent and Arrangers shall not have or be deemed
to have any fiduciary relationship with any other Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Syndication Agent
or any Arranger in deciding to enter into this Agreement and each other Loan
Document to which it is a party or in taking or not taking action hereunder or
thereunder.

 

16 WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Administrative Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrower will furnish to Administrative Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by
Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

- 52 -



--------------------------------------------------------------------------------

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Administrative Agent, to deliver to Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Administrative Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Administrative Agent, to deliver to Administrative
Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Administrative Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such

 

- 53 -



--------------------------------------------------------------------------------

Lender or Participant agrees to notify Administrative Agent (or, in the case of
a sale of a participation interest, to the Lender granting the participation
only) of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender or Participant. To the extent of such
percentage amount, Administrative Agent will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16(c) or 16(d) as no
longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Administrative Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to
Administrative Agent (or, in the case of a Participant, to the Lender granting
the participation), then Administrative Agent (or, in the case of a Participant,
to the Lender granting the participation) may withhold from any interest payment
to such Lender or such Participant not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Administrative Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent (or such Participant failed to
notify the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Administrative Agent
harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Administrative Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Administrative Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Administrative Agent.

(h) If Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 16, so long as no Default or Event of Default
has occurred and is continuing, it shall pay over such refund to Borrower (but
only to the extent of payments made, or additional amounts paid, by Borrower
under this Section 16 with respect to Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such a refund); provided, that Borrower, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the relevant
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of
Administrative Agent hereunder) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Administrative Agent
or any Lender to make available its tax returns (or any other information which
it deems confidential) to Borrower or any other Person.

 

- 54 -



--------------------------------------------------------------------------------

17 GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Administrative Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Products and Bank Product Providers.

(a) Each Bank Product Provider shall be deemed a third party beneficiary hereof
and of the provisions of the other Loan Documents for purposes of any reference
in a Loan Document to the parties for whom Administrative Agent is acting; it
being understood and agreed that the rights and benefits of such Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests granted to
Administrative Agent and the right to share in payments and collections out of
the Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Administrative Agent shall be entitled
to assume no amounts are due and payable to any Bank Product Provider unless
such Bank Product Provider has notified Administrative Agent in writing of the
amount of any such liability owed to it prior to such distribution.

(b) Nothing contained in this Agreement shall obligate Borrower or any of its
Subsidiaries to use any Lender or its Affiliates for the provisions of bank
product services as described in the definition of “Bank Products” or otherwise.

(c) Each Lender (on behalf of itself and its Affiliates) hereby acknowledges
that, except in the case of a termination of the Commitments in connection an
Event of Default, nothing contained in this Agreement or any other Loan Document
shall require Borrower to post any Bank Product Collateralization with respect
to any Bank Products other than Swaps.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Administrative Agent, on the one hand, and the Loan Parties, on the other hand,
is solely that of creditor and debtor. No member of the Lender Group has (or
shall be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the members of the Lender Group, on the one hand, and the Loan Parties,
on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.

 

- 55 -



--------------------------------------------------------------------------------

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys fees of the Lender Group related thereto, the liability of Borrower or
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

17.9 Confidentiality.

(a) Administrative Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrower and its Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Administrative Agent and the Lenders in a confidential manner, and shall not be
disclosed by Administrative Agent and the Lenders to Persons who are not parties
to this Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group (“Lender Group
Representatives”), (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, provided, that, (x) prior to
any disclosure under this clause (v) the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (v) shall be limited to the
portion of the Confidential Information as may be required by such governmental
authority pursuant to such subpoena or other legal process, (vi) as to any such
information that is or becomes generally

 

- 56 -



--------------------------------------------------------------------------------

available to the public (other than as a result of prohibited disclosure by
Administrative Agent or the Lenders or the Lender Group Representatives),
(vii) in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement, provided that any such assignee, participant, or
pledgee shall have agreed in writing to receive such information hereunder
subject to the terms of this Section, (viii) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Administrative
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (viii) with respect to litigation involving any
Person (other than Borrower, Administrative Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrower with prior notice thereof, and (ix) in connection with, and
to the extent reasonably necessary for, the exercise of any secured creditor
remedy under this Agreement or under any other Loan Document. The provisions of
this Section 17.9(a) shall survive for 2 years after the payment in full of the
Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Administrative
Agent may provide information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services.

17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Administrative Agent (or, in the case
of any Lender Group Expenses of any Lender, promptly after demand therefor by
such Lender) and agrees that its obligations contained in this Section 17.10
shall survive payment or satisfaction in full of all other Obligations.

17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.13 Conversion of Facility. In the event Borrower requests that Lenders
convert the loan facility evidenced by this Agreement to a traditional
asset-based lending facility, the Lenders agree that they shall consider such
request in good faith; provided, that, any such conversion shall be subject to
(a) mutually acceptable amendments to the borrowing base, collateral reporting,
financial covenant and certain other provisions of this Agreement, (b) credit
approval of such transaction by each of the Lenders (and any Affiliate of a
Lender that may become a party to this Agreement in connection therewith) in its
sole discretion, and (c) the Lenders’ receipt of field examinations of all
borrowing base collateral, appraisals of inventory collateral, borrowing base
certificates, collateral reports, and such other items, agreements, documents
and certificates as the Lenders may require in connection with such conversion,
in each case in form and substance acceptable to the Lenders.

17.14 Modifications regarding Fee Letter. Effective immediately upon the
satisfaction of the conditions precedent set forth in Section 3.1 on the Closing
Date and without the need for any further action, (a) Watsco hereby assigns to
Borrower all of the rights, obligations and liabilities of Watsco under the Fee
Letter, (b) Borrower hereby assumes all of the rights, obligations and
liabilities of Watsco under the Fee Letter, (c) Wells Fargo, J.P. Morgan
Securities, Inc. and J.P. Morgan Chase Bank, N.A. hereby release Watsco from any
and all obligations and liabilities under the Fee Letter, and (d) the Fee Letter
is hereby deemed amended to replace all references to Watsco with references to
Borrower.

[Signature pages to follow.]

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

CARRIER ENTERPRISE, LLC,

a Delaware limited liability company

By:  

/s/ Ana M. Menendez

Name:  

Ana M. Menendez

Title:  

Vice President and Treasurer



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Administrative Agent, a Lender, Joint Lead Arranger and Joint Bookrunner

By:  

/s/ Edward E. Wooten

Name:  

Edward E. Wooten

Title:  

Senior Vice President



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A.,

as Syndication Agent and a Lender

By:  

/s/ Robert P. Carswell

Name:  

Robert P. Carswell

Title:  

Vice President

J.P. MORGAN SECURITIES, INC,

as Joint Lead Arranger and Joint Bookrunner

By:  

/s/ Sean J. Lynch

Name:  

Sean J. Lynch

Title:  

Senior Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Rick J. Gomez

Name:  

Rick J. Gomez

Title:  

Second Vice President